                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JAMES K. SONG, et al.,                             Case No. 18-cv-06283-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER DENYING WITHOUT
                                                 v.                                         PREJUDICE MOTION TO QUASH
                                  10

                                  11     AARON DRENBERG,                                    Re: Dkt. No. 99
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On October 23, 2019, defendant Aaron Drenberg filed a motion to quash the deposition of

                                  14   non-party Angela Moran. Dkt. No. 99. On October 24, 2019, the Court ordered the parties to

                                  15   confer by telephone concerning Ms. Moran’s deposition and, if the parties were unable to resolve

                                  16   their dispute, ordered plaintiffs to file a response to Mr. Drenberg’s motion by noon on October

                                  17   28, 2019. Dkt. No. 100.

                                  18          Plaintiffs did not file a response to the motion to quash on October 28. In the declaration

                                  19   of plaintiffs’ counsel submitted in support of counsel’s motion to withdraw (Dkt. No. 101),

                                  20   plaintiffs’ counsel states that the parties agreed to take Ms. Moran’s deposition off calendar. Dkt.

                                  21   No. 101-1 ¶ 11.

                                  22          Based on plaintiffs’ counsel’s representation, it appears the parties have resolved the

                                  23   dispute concerning Ms. Moran’s deposition. Accordingly, the Court denies Mr. Drenberg’s

                                  24   motion to quash without prejudice.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 30, 2019

                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge
